Per Curiam.
The lessor of the plaintiff claims title to the premises, by virtue of a sale under a judgment against Gideon Brock.way, who derived his title from one camps who built a house on the premises as early as 1785, and claimed under the ■Lindsley patent. The defendant is a tenant of John Livingston, who purchased from Brockmay subsequent to the lien created by the judgment, and entered under that purchase; and some years afterwards, took a quitclaim deed under the Catskill patent; and now sets up the title under that patent as the elder and better title. But as Livingston came in under the title from Broclcway, he is estopped from denying that title as against a grantor under the same title. It cannot be a good title for him at one time, and not a good title at another. He cannot be permitted to gainsay that title as against a plaintiff who claims under the same title by a prior right. Brockway himself would not be permitted to deny his own title, to the destruction of the claim of his judgment creditor ; and Livingston, the purchaser under him, cannot be in a better condition.
3 udgment for the plaintiff.